Citation Nr: 0300116	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  02-06 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for cicatrix, with 
retained foreign bodies, residuals of shrapnel wounds of 
the left upper arm, shoulder girdle, upper back and neck, 
well-healed, Muscle Groups I, III, and VI (major), 
currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for cicatrix, with 
retained foreign bodies, residuals of shrapnel wounds of 
the right upper arm, shoulder girdle, upper back and neck, 
well-healed, Muscle Groups I, III, and VI (minor), 
currently rated as 20 percent disabling.

(The issues of entitlement to increased initial 
evaluations for a left wrist disability and for post-
traumatic stress disorder (PTSD), and entitlement to 
service connection for chronic obstructive pulmonary 
disease, will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Anthony Bendezu, Attorney


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from August 1967 to July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  The veteran initially appealed the 
issue of entitlements to an increased rating for his 
cicatrix, with retained foreign bodies, residuals of 
shrapnel wounds, upper extremities, as well as the initial 
rating for a left wrist injury and the effective date of 
the grant of service connection for a left wrist injury.  
He later appealed the initial rating for post-traumatic 
stress disorder (PTSD) as well as entitlement to service 
connection for chronic obstructive pulmonary disease.  The 
veteran filed timely substantive appeals for these 
determinations with the exception of the issue of 
entitlement to an earlier effective date for service 
connection for the left wrist injury.  That determination 
is not presently before the Board, as the veteran did not 
file a timely substantive appeal.  

The Board is undertaking additional development of the 
issues of entitlement to increased initial evaluations for 
a left wrist disability and for PTSD, as well as 
entitlement to service connection for chronic obstructive 
pulmonary disease, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 
C.F.R. § 19.9(a)(2)).  When the development is completed, 
the Board will provide notice of the development as 
required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing the veteran's and 
his representative's response to the notice, the Board 
will prepare a separate decision addressing these issues.	



FINDINGS OF FACT

1.  The veteran's cicatrix, with retained foreign bodies, 
residuals of shrapnel wounds of the left upper arm, 
shoulder girdle, upper back and neck, well-healed, Muscle 
Groups I, III, and VI (major) are manifested by less than 
moderate injuries to Muscle Groups I, III, and VI.  

2.  Shrapnel scars of the left upper extremity are tender 
and painful on objective demonstration.  

3.  The veteran's cicatrix, with retained foreign bodies, 
residuals of shrapnel wounds of the right upper arm, 
shoulder girdle, upper back and neck, well-healed, Muscle 
Groups I, III, and VI (minor) are manifested by less than 
moderate injuries to Muscle Groups I, III, and VI.  

4.  Shrapnel scars of the right upper extremity are tender 
and painful on objective demonstration.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for cicatrix, with retained foreign bodies, residuals of 
shrapnel wounds of the left upper arm, shoulder girdle, 
upper back and neck, well-healed, Muscle Groups I, III, 
and VI (major), have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.25, 4.40, 4.45, 
4.55, 4.56, 4.59, 4.71a, 4.73, Diagnostic Code 5303 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

2.  The criteria for a 10 percent evaluation for scars of 
the left upper extremity as residuals of shrapnel wounds 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

3.  The criteria for an evaluation in excess of 20 percent 
for cicatrix, with retained foreign bodies, residuals of 
shrapnel wounds of the right upper arm, shoulder girdle, 
upper back and neck, well-healed, Muscle Groups I, III, 
and VI (minor), have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.25, 4.40, 4.45, 
4.55, 4.56, 4.59, 4.71a, 4.73 Diagnostic Code 5303 (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

4.  The criteria for a 10 percent evaluation for scars of 
the right upper extremity as residuals of shrapnel wounds 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which contains notice and duty-to-assist 
provisions.  Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107).  The change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or 
filed before the date of enactment of the VCAA and which 
are not final as of that date.  38 U.S.C.A. § 5107, note 
(Effective and Applicability Provisions) (West Supp. 
2002).  

In August 2001, VA also issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), 
which became effective August 29, 2001.  With the 
exception of the amended provisions of 38 C.F.R. 
§§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. at 45,629.

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the information 
necessary to substantiate his claim and of the newly 
enacted requirements of the VCAA in statements of the case 
dated in April and June 2002.  He was informed as to what 
information the VA had in his case and what information 
would be necessary to complete his case.  He was told that 
if he identified the information VA would assist him in 
getting it.  Therefore, VA has no outstanding duty to 
inform him that any additional information or evidence is 
needed.  

An examination was accomplished in this claim in April 
2002.  The veteran's service medical records have been 
obtained, as have post service treatment records.  The RO 
responded favorably to a February 2001 request by the 
attorney to assist the veteran in obtaining records.  The 
veteran has been informed of all pertinent laws and 
regulations through the statements of the case and the 
Board notes that the veteran has been provided notice and 
assistance as required in the VCAA.  No further assistance 
in this regard appears to be warranted.  Consequently, the 
Board finds that additional development of this matter, 
including development for a medical opinion, is not 
necessary.  38 U.S.C.A. § 5103A(d)(1)) (West 1991 & Supp. 
2002); Quartuccio, 16 Vet. App. at 187.  


II.  Procedural and Factual Background

The record shows that the veteran was injured by shrapnel 
wounds to the back during combat in Vietnam in February 
1968.  As a result, a 1969 rating decision granted service 
connection for cicatrixes as residuals of the shrapnel 
wounds, on the upper back and both shoulders.  The veteran 
filed the instant claim for a higher disability rating for 
each upper extremity when each upper extremity was rated 
as 10 percent disabling.  During the course of the appeal, 
the rating for each upper extremity was increased to 20 
percent, as reflected on the front page of this decision.  
In his current claim, the veteran maintains that his 
service-connected cicatrix, with retained foreign bodies, 
residuals of shrapnel wounds of the left and right upper 
arms, shoulder girdle, upper back and neck, well-healed, 
Muscle Groups I, III, and VI, have gotten worse in that 
they were more painful and difficult to use. 

Pertinent post-service records include those from Social 
Security Administration (SSA) as well as VA treatment 
records.  The veteran was considered disabled by SSA for 
unrelated medical conditions.  VA treatment records show 
complaints and treatment primarily for unrelated medical 
problems.  Reports of VA examination dated in April 2002 
show that the veteran complained of problems with both 
shoulders due to the shrapnel wounds.  He reported pain 
flare-ups occurring in the morning.  He noted he was left 
handed.  Examination revealed almost full range of motion, 
with forward flexion and abduction 0 to 175 degrees on 
both sides.  The left elbow had extension to 145 degrees.  
The diagnosis was shrapnel wounds both shoulders and left 
elbow, with episodes of tendonitis in these areas likely 
related to the shrapnel wounds.  Regarding the DeLuca 
criteria (see DeLuca v. Brown, 8 Vet. App. 202 (1995), 
infra), the veteran was able to perform repeat range of 
motion with only mild pain.  X-rays showed mild bilateral 
acromioclavicular arthritis and multiple shell fragments.  

VA examination report of the muscles, dated in April 2002, 
showed no loss of muscle function, good strength, and no 
herniation.  VA scars examination at that time showed 
multiple slightly disfiguring, tender scars from shrapnel 
in the mid to upper back and shoulder area.  

III.  Analysis

Disability ratings are intended to compensate reductions 
in earning capacity as a result of the specific disorder.  
The ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of 
earning capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  
Consideration of the whole recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.1, 4.2 (2001); Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement 
to compensation has already been established, and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994); Peyton, 1 Vet. App. 
282; 38 C.F.R. §§ 4.1, 4.2 (2001).  It is also necessary 
to evaluate the disability from the point of view of the 
veteran working or seeking work, 38 C.F.R. § 4.2 (2001), 
and to resolve any reasonable doubt regarding the extent 
of the disability in the veteran's favor.  38 C.F.R. § 4.3 
(2001).

An evaluation of the level of disability includes 
consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2001).  If there 
is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be 
assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2001).

The provisions of 38 C.F.R. § 4.14 preclude the assignment 
of separate ratings for the same manifestations under 
different diagnoses. 38 C.F.R. § 4.14 (2001).  Impairments 
associated with a veteran's service- connected disability 
may be rated separately unless they constitute the same 
disability or the same manifestation.  The critical 
element is that none of the symptomatology for any of the 
conditions can be duplicative of or overlapping with the 
symptomatology of the other conditions; the manifestations 
of the disabilities must be separate and distinct.  
Esteban v. Brown, 6 Vet. App. 259 (1994); see also Brady 
v. Brown, 4 Vet. App. 203, 206 (1993).

Regarding musculoskeletal disabilities, such as the 
appellant's residuals of a gunshot wound, functional loss 
contemplates the inability of the body to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, 
and must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (2001).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Both limitation of motion 
and pain are necessarily recorded as constituents of a 
disability.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2001); see 
also DeLuca, 8 Vet. App. 202.

A disability of the musculoskeletal system is primarily 
the inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination 
and endurance.  It is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to all these 
elements.  38 C.F.R. § 4.40 (2001); see DeLuca v. Brown, 8 
Vet. App. 202, 205-06 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or 
more movement than normal (due to a variety of reasons, to 
include ankylosis), weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, or 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2001).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c) (2001).  A muscle injury rating will not be 
combined with a peripheral nerve paralysis rating of the 
same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a) (2001).  The 
combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint.  38 C.F.R. § 4.55(d) 
(2001).  For compensable muscle group injuries that are in 
the same anatomical region but do not act on the same 
joint, the evaluation for the most severely injured muscle 
group will be increased by one level and used as the 
combined evaluation for the affected muscle groups.  38 
C.F.R. § 4.55(e) (2001).  For rating purposes, the muscle 
groups of the shoulder girdle and arm are in the same 
anatomical region and the muscle groups of the forearm and 
hand are in the same anatomical region.  38 C.F.R. § 
4.55(b) (2001).  For muscle group injuries in different 
anatomical regions that do not act upon ankylosed joints, 
each muscle group injury shall be rated separately and the 
ratings combined under the provisions of 38 C.F.R. § 4.25.  
38 C.F.R. § 4.55(f) (2001).  A through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  38 
C.F.R. § 4.56(b) (2001).

The type of injury associated with a slight muscle 
disability is described as being from a simple wound of 
the muscle without debridement or infection.  The type of 
injury associated with a moderate muscle disability is 
described as being from through-and-through or deep 
penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect 
of high velocity missile, residuals of debridement, or 
prolonged infection.  History should include evidence of 
in-service treatment for the wound, as well as a record of 
consistent complaints of symptoms of muscle wounds, 
particularly lower threshold of fatigue after average use, 
affecting the particular functions controlled by the 
injured muscles.  Objective findings should include small 
or linear entrance and (if present) exit scars, indicating 
short track of missile through muscle tissue, and some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 
4.56(d)(1),(2) (2001).

The type of injury associated with a moderately severe 
muscle disability is described as being from through-and-
through or deep penetrating wounds by a small high-
velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  History should include 
prolonged hospitalization in service for treatment of the 
wound and consistent complaints of the cardinal signs and 
symptoms of muscle disability, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings should include entrance and (if present) exit 
scars indicating the track of the missile through one or 
more muscle groups.  Tests of strength, endurance, or 
coordination movements compared with the corresponding 
muscles of the uninjured side demonstrate positive 
evidence of impairment.  Palpation of the muscles shows 
loss of deep fascia or of muscle substance or soft flabby 
muscles in the wound area, with moderate loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles as compared with the sound side.  38 C.F.R. § 
4.56(d)(3) (2001).

The type of injury associated with a severe disability of 
muscles includes a through and through or deep penetrating 
wound due to high velocity missile, or large or multiple 
low velocity missiles, or with a shattering bone fracture 
or open comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The history and 
complaint should include cardinal signs and symptoms of 
muscle disability (loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement) worse than 
those shown for moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings show ragged, depressed, 
and adherent scars indicating wide damage to muscle groups 
in the track of the missile.  Tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate 
severe impairment of function.  Palpation of the muscles 
shows loss of deep fascia or of muscle substance or soft 
flabby muscles in the wound area.  38 C.F.R. § 4.56(d)(4) 
(2001).

In this case, the appellant suffered shrapnel wounds of 
the thoracic area and the back of both arms.  There was 
retraction of these cicatrices on the original VA 
examination in 1969.  These were considered well-healed.  
The appellant's service medical records indicated that 
metallic fragments remained in those areas but did not 
show through and through wounds.  Therefore, the original 
ratings for Muscle Groups I, III, and VI show that the 
injuries were well-healed.  The muscle groups affected the 
elbow minimally, but primarily the shoulder.  These joints 
are different, yet the only joint functionally affected as 
reflected in the medical history is the shoulder girdle.  
See 38 C.F.R. § 4.55(b) (2001).  

The current findings show that the veteran's injuries to 
his muscles are currently less than moderate, thus under 
the principles of combined muscle ratings a 20 percent 
rating is warranted for each upper extremity under 
Diagnostic Code 5303.  

Muscle Group I affects the upward rotation of the scapula, 
elevation of the arm above shoulder level.  These include 
the trapezius and the levator scapulae.  Moderate injury 
of that group warrants a 10 percent rating.  Muscle Group 
III affects elevation and abduction of arm to level of the 
shoulder, intrinsic muscles of the shoulder girdle, 
pectoralis major and deltoid.  Moderate injury of these 
warrants a 20 percent rating.  Muscle Group VI affects 
extension of the elbow and includes the triceps and 
anconeus muscles.  Moderate disability of either arm 
warrants a 10 percent rating.  38 C.F.R. § 4.73, 
Diagnostic Codes 5301, 5303, 5306 (2001).  These muscle 
groups act upon the same joint-the shoulder.  As noted 
above, the combined rating for these muscle groups, most 
nearly approximates 20 percent for each upper extremity.  
There is less than moderate limitation of each arm.  See 
38 C.F.R. § 4.55 (2001).

The Board has considered assigning separate disability 
ratings for these Muscle Groups; however, the most recent 
examination identified residuals in the specific muscle 
groups as affecting the same primary area, the shoulders.  
Great weight is given to the VA examination report, which 
identifies the injury suffered by the appellant, and 
included a review of the veteran's pertinent history.  
Accordingly, the preponderance of the evidence is against 
an evaluation in excess of 20 percent for cicatrix, with 
retained foreign bodies, residuals of shrapnel wounds for 
either arm, shoulder girdle, upper back and neck, well-
healed, involving Muscle Groups I, III, and VI.  

Nonetheless, considering the criteria set forth in Esteban 
v. Brown, 6 Vet. App. 259 (1994), the Board notes that the 
veteran's scars have been repeatedly described as painful 
and tender.  38 C.F.R. § 4.118, Diagnostic Code 7804, 
provides for a 10 percent rating for scars that are 
painful and tender on objective examination.  Based on the 
most recent VA examinations, and the Estaban principle, 
the Board finds that the veteran's scars on each upper 
extremity meet the criteria for an additional 10 percent 
rating under Diagnostic Code 7804.  

The potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2001) has 
been considered whether or not they were raised by the 
veteran as required by the Court's holding in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant 
to the provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  
In the instant case, however, there has been no showing 
that the disability under consideration has caused marked 
interference with employment (i.e., beyond that 
contemplated in the assigned evaluations), necessitated 
frequent periods of hospitalization, or otherwise renders 
impracticable the application of the regular schedular 
standards.  The Board finds that the current 
manifestations are contemplated by the currently assigned 
schedular ratings.  Under these circumstances, the Board 
determines that the criteria for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating for cicatrix, with retained foreign 
bodies, residuals of shrapnel wounds of the left upper 
arm, shoulder girdle, upper back and neck, well-healed, 
Muscle Groups I, III, and VI (major), is denied.

A separate 10 percent rating for scars of the left upper 
extremity, residuals of shrapnel wounds, is granted.  

An increased rating for cicatrix, with retained foreign 
bodies, residuals of shrapnel wounds of the right upper 
arm, shoulder girdle, upper back and neck, well-healed, 
Muscle Groups I, III, and VI (minor), is denied.

A separate 10 percent rating for scars of the right upper 
extremity, residuals of shrapnel wounds, is granted.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

